DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9 and 14 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,6, 9 and 14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US 2019/0104549 A1)

Regarding claim 1, Deng teaches a method performed by a terminal ( see para 0159 “An mWTRU “) in a wireless communication system, the method comprising:
receiving, from a base station, system information including information for random access channel (RACH) resources associated with at least one downlink beam ( see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)
identifying a received power of each downlink beam received from the base station (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
(see  para 0315 “A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”); and 
determining an uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);
transmitting, to the base station, a random access preamble based on the uplink beam and determined RACH resource (See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble]

 (see para 0334 “An mWTRU”) , the terminal comprising:
a transceiver  (see para 0050 “the WTRU 102 may include a processor 118, a transceiver 120); and 
a controller coupled with the transceiver  (see para 0050 “the WTRU 102 may include a processor 118, a transceiver 120”)and configured to: 
receiving, from a base station, system information including information for random access channel (RACH) resources associated with at least one downlink beam ( see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)
identifying a received power of each downlink beam received from the base station (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
determining a RACH resource corresponding to a downlink beam with a received power  above a threshold value among the at least one downlink beam based on the (see  para 0315 “A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”); and 
determining an uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);
transmitting, to the base station, a random access preamble based on the uplink beam and determined RACH resource (See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble]


Regarding claim 6, Andersson teaches a method performed by a base station in a wireless communication system (see para 0159 “SCmB”), the method comprising: 
( see para 00159 “The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU”; see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)  and 
receiving, from a terminal, a random access preamble based on an uplink beam and a RACH resource determined based on the system information(See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble] wherein a received power of each downlink beam is identified by the terminal (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
and wherein the RACH resource corresponding to a downlink beam with a received power above a threshold value among the at least one downlink beam is determined based on the system information and the identification of the received power of each downlink beam (see  para 0315 “A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”);
wherein the uplink beam is determined corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);


Regarding claim 14, Andersson teaches a method performed by a base station in a wireless communication system ((see para 0159 “SCmB”), the method comprising: 
a transceiver(See para 0041 “the base station 114a may include three transceivers”); and 
(See para 0041 “the base station 114a may include three transceivers; it is known in the art that a controller is connected to the transceiver)”and configured to:
transmit system information including information for random access channel (RACH) resources associated with at least one downlink beam ( see para 00159 “The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU”; see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)  and 
receiving, from a terminal, a random access preamble based on an uplink beam and a RACH resource determined based on the system information(See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble] wherein a received power of each downlink beam is identified by the terminal (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
and wherein the RACH resource corresponding to a downlink beam with a received power above a threshold value among the at least one downlink beam is determined based on the system information and the identification of the received power of each downlink beam (see  para 0315 “A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”);
wherein the uplink beam is determined corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416